Case:
  Case:
      4:20-cv-00053-JCH
        4:20-cv-00053-JCHDoc.
                           Doc.
                              #: #:54-27
                                     47 Filed:
                                         Filed:09/08/20
                                                09/11/20 Page:
                                                          Page:11ofof22PageID
                                                                        PageID#:#:364
                                                                                   1978




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ALLAEDHIN QANDAH,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )            No. 4:20CV53 JCH
                                                  )
ST. CHARLES COUNTY, MISSOURI,                     )
et al.,                                           )
                                                  )
                Defendants.                       )


                                                ORDER

       This matter is before the Court on Plaintiff Allaedhin Qandah’s Motion for Sanctions,

filed July 10, 2020. (ECF No. 30). Having considered the parties’ submissions, the Court will

now grant Plaintiff’s motion in its entirety.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Allaedhin Qandah’s Motion for Sanctions

(ECF No. 30) is GRANTED.

       IT IS FURTHER ORDERED that the following facts are deemed admitted:

       (1)      From 2010 through 2017, St. Charles County did not have policies, protocols, and

             practices in place to fully retain, record or track inmate complaints made against

             correctional staff; and

       (2)      From 2010 through 2017, St. Charles County did not have policies, protocols, and

             practices to fully retain, record and track inmate complaints of being denied medical

             care.

       IT IS FURTHER ORDERED that Plaintiff is granted until Monday, September 28,
Case:
  Case:
      4:20-cv-00053-JCH
        4:20-cv-00053-JCHDoc.
                           Doc.
                              #: #:54-27
                                     47 Filed:
                                         Filed:09/08/20
                                                09/11/20 Page:
                                                          Page:22ofof22PageID
                                                                        PageID#:#:365
                                                                                   1979




2020, within which to file a motion seeking an award of his expenses that would not have been

sustained had St. Charles County complied with this Court’s January 13, 2020, Order without

additional effort from Plaintiff. Defendants are then granted until Tuesday, October 13, 2020,

within which to respond to Plaintiff’s motion, and Plaintiff is granted until Friday, October 23,

2020, within which to file his reply, if any.



Dated this 8th Day of September, 2020.



                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                                -2-
